DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "configured for" in claims 1 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9 and 17, are rejected under 35 U.S.C. 101 because, the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving an audio signal; and outputting an output indicating whether a received audio signal includes a voice region based on an estimate of two higher order moments of linear prediction residual”. 
The limitation of outputting an output indicating whether a received audio signal includes a voice region based on an estimate of two higher order moments, as drafted is a process that under its broadest reasonable interpretation, covers performance in the mind (or on paper calculations) but for the recitation of generic computer elements. That is, other than reciting being implemented on a processor, nothing in the claim element precludes the step from being practically being calculated on paper using mathematical formulae, or in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually calculating the higher order moments (which can be anything). Similarly, the limitation of outputting an output, is a process that, under its broadest reasonable interpretation, but for the recitation of a being implemented on a general-purpose computer (processor). Accordingly, the claims recite an abstract idea. Dependent claims 208, 10-16 and 18-20 depend upon the independent claims rejected above, and are therefore rejected under similar rationale.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the outputting step. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of (outputting an output based on a determined based on two higher order moments) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 17, are rejected under 35 U.S.C. 102(a1) as being anticipated by Zigel et al., (US 2019/0298271 A1).
As per claims 1, 9 and 17, Zigel et al., teach a method/processor/DSP, for voice activity detection (0064-0067) implemented on a processing device, comprising,  “receiving an audio signal” (0056, “speech sound signals that the computer subsystem receives”);” and, “outputting an output indicating whether a received audio signal includes a voice region based on an estimate of two higher order moments” (0035, 0077, 0089-0090, 0106, 0179-0180, 0202). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zigel et al., (US 2019/0298271 A1), in view of Visser et al., (US 2013/0282373 A1).
As per claims 2, 10 and 18, Zigel et al., teach the method/processor/DSP of claims 1 9 and 17, however they do not explicitly teach wherein the output signal indicates whether the received audio signal includes a voice region further based on a pitch analysis, and wherein the pitch analysis comprises analyzing sub-bands of the audio signal to determine whether energies of pitch harmonics of the audio signal exceed a threshold energy variance. However, Visser et al., do teach the claimed wherein the output signal indicates whether the received audio signal includes a voice region further based on a pitch analysis, and wherein the pitch analysis comprises analyzing sub-bands of the audio signal to determine whether energies of pitch harmonics of the audio signal exceed a threshold energy variance (Visser et al., 0141).  
Visser at paragraph 0141 teaches, “…the harmonic statistic determination block/module 1003 may determine a harmonic statistic 1005. A statistic, as used herein, may refer to a metric that identifies voiced speech. For example, voiced speech may be detected based on audio signal 182 energy level. In this example, the audio signal 182 energy level may be a statistic. Other examples of statistics may include the number of zero crossings per frame (e.g., the number of times the sign of the value of the input audio signal 182 changes from one sample to the next), pitch estimation and detection algorithm results, formant determination results, cepstral coefficient determination results, metrics based on signal-to-noise ratios, metrics based on a likelihood ratio, speech onset and/or offset, dual-microphone signal difference (e.g., magnitude difference, gain difference, level difference, proximity difference and/or phase difference). In some configurations, a statistic may include any suitable combination of two or more metrics. In these examples, a voiced speech audio signal 182 may be detected by applying a threshold value to the statistic value (also called a score). Such a score may be compared to a threshold value to determine voice activity. For example, a voiced speech audio signal 182 may be indicated by an energy level that is above a threshold, or a number of zero crossings that is above a threshold.” And at paragraph 160, Visser teaches “…electronic device 102 may compute 1304 a statistic that is sensitive to harmonic content. In some configurations, the harmonic statistic determination block module 1003 may compute 1304 the statistic that is sensitive to harmonic content. As described above, a statistic may refer to a metric that identifies voiced speech. In this example, the electronic device 102 may compute 1304 a statistic that identifies voiced speech based on the harmonics of an audio signal 182. For example, a harmonic statistic 1005 may identify an audio signal 182 as voiced speech if the audio signal 182 has good harmonicity (e.g., many well-defined multiples of the fundamental frequency). In some implementations, computing 1304 a statistic that is sensitive to harmonic content may include evaluating pitch on an enhanced signal (e.g., a first microphone minus a scaled second microphone). Evaluating the pitch may include one or more of auto correlation, cepstrum coding, harmonic product spectrum coding and linear predictive coding. In some implementations, the enhanced signal may be an example of the difference signal 108 described in connection with FIG. 1. The harmonic statistic determination block/module 1003 may create 1306 a harmonic statistic 1005 based on the speech pitch histogram 1001. As described earlier, a harmonic statistic 1005 may be based on the speech pitch histogram 1001. In some configurations, a harmonic statistic 1005 based on the speech pitch histogram 1001 may identify an audio signal 182 having good harmonicity and that falls within the pitch range defined by the speech pitch histogram 1001.” Evaluation of pitch in an incoming speech signal that includes linear predictive coding is considered higher order statistical analysis.
Therefore, it would have been obvious to one with ordinary skill in the art to incorporate the teachings of Visser in the teachings of Zigel et al., because, this would be desirable to use voice activity detection information to control vocoder functions, such as noise estimation updates, echo cancellation (EC), rate-control and the like. A more reliable and accurate voice activity detector may be used to improve speech processing functions such as the following: noise reduction (NR) (i.e., with more reliable voice activity detection, higher noise reduction may be performed in non-voice segments), voice and non-voiced segment estimation, echo cancellation, improved double detection schemes and rate coding improvements, which allow more aggressive rate coding schemes (for example, a lower rate for non-voice segments) (Visser et al., 0062).
As per claims 3 and 11, Zigel et al., in view of Visser et al., teach the method/processor of claims 1 and 9, wherein the output signal indicates whether the received audio signal includes a voice region further based on a pitch analysis, and wherein the pitch analysis comprises determining whether the audio signal includes a pitch within a human voice range (Visser et al., 0068).  
As per claims 4, 12 and 20, Zigel in view of Visser et al., teach the method/Processor/DSP of claims 1, 9 and 17, wherein the estimate of two higher order moments is made by a higher-order statistics analysis which comprises analyzing a linear prediction (LP) residue of the audio signal to determine an LP residual; and estimating higher order moments of the LP residual (Visser et al., 0067, 0101, 0107).  
As per claims 5, 13 and 20, Zigel et al., in view of Visser et al., teach the method/Processor/DSP of claims 4, 12 and 18, wherein: the estimate of two higher order moments includes an estimated 2nd moment variance and an estimated 4th moment kurtosis; and the higher-order statistics analysis further comprises comparing the estimated 2nd moment variance with a threshold 2nd moment variance and comparing the estimated 4th moment kurtosis with the estimated 4th moment kurtosis (Visser et al., 0065, 0100 - 109).  
As per claims 6 and 14, Zigel et al., in view of Visser et al., teach the method/processor of claims 1 and 9, wherein the output signal or a different output signal indicates whether the audio signal includes music based on the estimate of two higher-order moments (Visser et al., 0066, 0107, 0143).  
As per claims 7 and 15, Zigel et al., in view of  Visser et al., teach the method/Processor of claims 1 and 9, wherein the output signal or a different output signal indicates whether the audio signal includes noise based on the estimate of two higher order moments (Visser et al., 0143, 0059-0060).  
As per claims 8 and 16, Zigel in view of  Visser et al., teach the method/Processor of claims 1 and 9, further comprising outputting the output signal to circuitry configured to control a digital signal processor (DSP) (Visser et al., 0271, 0279, 0291). 
 
Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 7/27/2022, with respect to claims 1-20 rejected under 35 U.S.C. 101, have been fully considered but they are not persuasive. The amendment to the claims does not place the claims in apposition to overcome the outstanding 35 U.S.C 101 rejection. Applicant on page 7 of the response argues that the amendment to the preamble makes it 35 U.S.C. 101 compliant. Examiner disagrees. the processing device is configured for voice activity detection, but there is nothing in the claim language as recited to clarify how that detection is happening.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658